


110 HR 5864 IH: Vieques Bioluminescent Bay

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5864
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Fortuño
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate Puerto Mosquito Bay National Marine
		  Sanctuary in Puerto Rico, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vieques Bioluminescent Bay
			 Conservation Act of 2008.
		2.FindingsThe Congress finds the following:
			(1)The island of
			 Vieques, Puerto Rico, is known for the natural beauty of its coastal features
			 such as beaches, lagoons, and bioluminescent bays.
			(2)Such
			 bioluminescence is the result of the production and emission of light by a
			 chemical reaction within a living organism, the dinoflagellate Pyrodinium
			 bahamense, when it is agitated.
			(3)Puerto Mosquito Bay in Vieques is of
			 national and international significance because it is among the brightest
			 bioluminescent marine areas in the world.
			(4)The unique
			 biological and physical properties of Puerto Mosquito Bay, such as its rate of
			 water exchange with the ocean, water quality, and adjacent mangroves,
			 contribute to a high density of the bioluminescent dinoflagellate Pyrodinium
			 bahamense in its waters.
			(5)Puerto Mosquito Bay is of great ecological,
			 cultural, scientific, educational, and economic value to present and future
			 generations.
			(6)Puerto Mosquito Bay is of particular value
			 to the residents of Puerto Rico because its nearly unparalleled bioluminescence
			 creates a sense of local pride, wonder, and enjoyment, and attracts visitors
			 who support the local economy.
			(7)Puerto Mosquito
			 Bay’s ecosystem is fragile and its ecological integrity is subject to damage or
			 loss from a variety of potential disturbances.
			(8)The popularity of
			 Puerto Mosquito Bay is a potential threat because of increasing visitation and
			 related impacts.
			(9)The unique characteristics of Puerto
			 Mosquito Bay also make it vulnerable to physical, biological, and other
			 disturbances as in other documented cases where bioluminescent bays have been
			 degraded.
			(10)Action is needed
			 to provide comprehensive protection that would complement current Federal and
			 local management activities.
			(11)The agencies of the United States need to
			 cooperate fully to achieve the necessary protection of both terrestrial areas
			 adjacent to and marine resources within Puerto Mosquito Bay.
			(12)The Federal Government and the Government
			 of Puerto Rico should jointly develop and implement a comprehensive program to
			 protect nearby terrestrial and marine areas to maintain water quality and other
			 environmental characteristics that contribute to the unique nature of Puerto
			 Mosquito Bay.
			(13)Designation of
			 Puerto Mosquito Bay as a United Nations Educational, Scientific, and Cultural
			 Organization Biosphere Reserve would complement designation as a National
			 Marine Sanctuary by enhancing research, management, and education through
			 international communication and cooperation.
			3.Policy and
			 purposes
			(a)PolicyIt
			 is the policy of the United States to protect and preserve the natural
			 resources of Puerto Mosquito Bay, Puerto Rico, with special consideration for
			 the bioluminescent organisms that make this area unique.
			(b)PurposesThe
			 purposes of this Act are—
				(1)to protect the
			 resources of the area of Puerto Mosquito Bay, Puerto Rico, described in section
			 4(b);
				(2)to educate and
			 interpret for the public the unique elements of the Puerto Mosquito Bay
			 environment;
				(3)to utilize the
			 best available science to monitor and manage the sanctuary to ensure its
			 survival; and
				(4)to manage human
			 uses of the Puerto Mosquito Bay National Marine Sanctuary designated by section
			 4(a) consistent with this Act.
				4.Sanctuary
			 designation
			(a)DesignationThe
			 area described in subsection (b) is designated as the Puerto Mosquito Bay
			 National Marine Sanctuary under title III of the Marine Protection, Research,
			 and Sanctuaries Act of 1972 (16 U.S.C. 1431 et seq.) (in this Act referred to
			 as the Sanctuary).
			(b)Areas
			 includedExcept as provided
			 in subsections (c) and (d), the Sanctuary consists of the submerged lands and
			 waters of Puerto Mosquito Bay landward of the point where the bay meets the
			 ocean.
			(c)Effect of
			 objection by Governor
				(1)Objection to
			 designationIf within 45 days after the date of the enactment of
			 this title the Governor of Puerto Rico certifies to the Secretary of Commerce
			 that the designation under subsection (a) of any area of the Sanctuary is
			 unacceptable, the designation shall not take effect in that area.
				(2)Objection to
			 management plan or regulationsIf within 45 days after the date
			 of issuance of the comprehensive management plan and implementing regulations
			 under section 5 the Governor of Puerto Rico certifies to the Secretary that the
			 management plan, any implementing regulation, or any term of the plan or
			 regulations is unacceptable, the management plan, regulation, or term,
			 respectively, shall not take effect.
				(3)Termination of
			 designationIf the Secretary considers that an action taken under
			 paragraph (1) or (2) by the Governor of Puerto Rico will affect the Sanctuary
			 in a manner that the policy and purposes of this Act cannot be fulfilled, the
			 Secretary may terminate the entire designation under subsection (a). At least
			 30 days prior to such termination, the Secretary shall submit written
			 notification of the proposed termination to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Natural Resources of the
			 House of Representatives.
				(d)Boundary
			 modificationsNo later than the date of issuance of the draft
			 environmental impact statement for the Sanctuary under section
			 304(a)(1)(C)(vii) of the Marine Protection, Research, and Sanctuaries Act of
			 1972 (16 U.S.C. 1434(a)(1)(C)(vii)), the Secretary, in consultation with the
			 Governor of Puerto Rico, if appropriate, may make modifications to the
			 boundaries of the Sanctuary as necessary to fulfill the purposes of this Act.
			 The Secretary shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Natural Resources of the
			 House of Representatives written notification of such modifications.
			5.Comprehensive
			 management plan
			(a)Preparation of
			 planNot later than 18 months after the date of enactment of this
			 Act, the Secretary of Commerce, in consultation with interested persons and
			 appropriate Federal, Puerto Rico, and local government authorities, shall issue
			 a comprehensive management plan and implementing regulations to achieve the
			 policy and purposes of this Act. In developing the plan and regulations, the
			 Secretary of Commerce shall follow the procedures specified in sections 303 and
			 304 of the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C.
			 1433 and 1434). Such comprehensive management plan shall—
				(1)facilitate all
			 public and private uses of the Sanctuary consistent with the primary objective
			 of Sanctuary resource protection;
				(2)set forth the
			 allocation of Federal and State enforcement responsibilities, as jointly agreed
			 by the Secretary and the Governor of Puerto Rico;
				(3)identify needs for
			 research and establish a long-term ecological monitoring program;
				(4)identify potential threats to the Sanctuary
			 from lands surrounding Puerto Mosquito Bay and from marine areas outside the
			 mouth of the Bay;
				(5)identify
			 alternative sources of funding needed to fully implement the plan’s provisions
			 and supplement appropriations made available under this Act and section 313 of
			 the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C.
			 1444);
				(6)ensure coordination
			 and cooperation between Sanctuary managers and other Federal, Puerto Rico, and
			 local authorities with jurisdiction within or adjacent to the Sanctuary;
			 and
				(7)promote education,
			 among users of the Sanctuary, about mangrove conservation and water quality
			 concerns.
				(b)Public
			 participationThe Secretary of Commerce shall provide for
			 participation by the general public in the development of the comprehensive
			 management plan.
			
